TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 11, 2018



                                     NO. 03-18-00525-CV


               Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
               and Ken Paxton, Attorney General of the State of Texas, Appellant

                                                v.

                                    ROBGO, Inc., Appellee


            APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
              DISMISSED ON JOINT MOTION—OPINION BY JUSTICE TOTH



This is an appeal from the order signed by the district court on July 20, 2018. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear its own costs relating to this appeal, both in this Court and in the

court below.